Citation Nr: 0833751	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for nightmares.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for bilateral 
neuropathy in the lower extremities.  

5.  Entitlement to service connection for back pain.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder.  

8.  Entitlement to service connection for skin rashes.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for headaches 
and skin rashes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  High cholesterol is not considered a disability for VA 
compensation purposes.

2.  The veteran's nightmares have been evaluated as a symptom 
of his service-connected PTSD; a separate and distinct 
disability manifested by nightmares has not been diagnosed.

3.  The veteran's sleep disorder has been evaluated as a 
symptom of his service-connected PTSD; a separate and 
distinct disability manifested by difficulty sleeping has not 
been diagnosed.
 
4.  The preponderance of the evidence is against the finding 
that bilateral neuropathy of the lower extremities had its 
onset in service or within one year of separation from 
service, or is etiologically related to any incident, 
disease, or exposure during the veteran's active service.

5.  The competent evidence of record does not indicate that 
the veteran has a current back disability that had its onset 
in service or is otherwise related to service.

6.  The competent evidence of record does not indicate that 
the veteran has TMJ that had its onset in service, or is 
otherwise related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
nightmares, on either a direct basis or as secondary to 
service-connected PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

3.  The criteria for entitlement to service connection for a 
sleep disorder, on either a direct basis or as secondary to 
service-connected PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

4.  Bilateral neuropathy of the lower extremities was not 
incurred in or aggravated by service, and cannot be presumed 
to have been incurred therein.  38 U.S.C.A.    §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  A back disability was not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 
3.303 (2007).

6.  TMJ was not incurred or aggravated by military service, 
and was not proximately caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2005.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in October 2005, the veteran was advised of the 
evidence needed to substantiate his service connection 
claims.  He was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  In a March 
2006 letter, the veteran was further advised as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra. 
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the veteran's claims in 
October 2005.  His claims, however, were subsequently 
readjudicated in the April 2006 Statement of the Case (SOC) 
and the September 2006 and July 2007 Supplemental Statements 
of the Case (SSOC).  Thus, any deficiencies in the content or 
timeliness of the notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal. 
 
The Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

As will be discussed in greater detail below, with respect to 
the claimed bilateral neuropathy, back pain, and TMJ, there 
is no lay evidence of a continuity of symptomatology between 
these disabilities and service, and no competent evidence of 
record otherwise suggesting a relationship between these 
disabilities and service, or a service-connected disability.  
Therefore, the Board finds that there is sufficient competent 
evidence on file to make a decision, and that an examination 
is not warranted under the criteria set forth in McLendon.  
See also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003). 

Furthermore, as will also be discussed in greater detail 
below, the veteran's high cholesterol is considered a 
laboratory finding, and not a disability for which service 
connection is warranted.  In addition, although the veteran 
is shown to experience nightmares and sleep problems due to 
his PTSD, the record reflects that these manifestations are 
already contemplated by the disability rating assigned for 
his PTSD under Diagnostic Code 9411.  Under these 
circumstances, the Board finds that no reasonable possibility 
exists that any further assistance, to include obtaining an 
examination or opinion, would aid him in substantiating these 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).
 
In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).
 
II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

 The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant..

Service connection may also be granted for chronic 
disabilities, such as organic diseases of the central nervous 
system, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii). 
 
These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The term 'acute and 
subacute peripheral neuropathy' refers to transient 
peripheral neuropathy that appears within weeks or months of 
herbicide exposure and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.    

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation. 
 
A.  High Cholesterol

The veteran has claimed entitlement to service connection for 
high cholesterol.  

Hypercholesterolemia or elevated serum (blood) cholesterol, 
however, is not a disability for which VA compensation 
benefits are payable.  Findings of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are all actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  And the term 'disability,' as used for VA 
purposes, refers to a condition resulting in an impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this case, there is no indication, claim or 
finding that the veteran's hypercholesterolemia is manifested 
by any such impairment. 
 
The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hypercholesterolemia.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.  Consequently, service 
connection for high cholesterol must be denied.

B.  Nightmares and a Sleep Disorder

The veteran has also claimed entitlement to service 
connection for nightmares and a sleep disorder.  With respect 
to these claims, the Board notes that the veteran's 
nightmares and sleep difficulty have already been rated as 
symptoms of his service-connected PTSD.  In this regard, the 
Board notes that the report of a VA PTSD examination in May 
2007 identifies sleep disturbance as a symptoms of his PTSD, 
and treatment records also identify nightmares as such.  
Notably, the October 2005 rating decision that grants service 
connection for PTSD and assigns a 70 percent rating 
specifically lists sleep impairment and insomnia as symptoms 
of his PTSD.  Sleep impairment is also expressly listed as a 
symptom that is to be contemplated under the General Rating 
Formula for Mental Disorders.  Specifically, this symptom is 
listed under the 30 percent rating criteria, meaning that it 
has been taken into consideration in the assignment of 
alternating 70 and 100 percent disability ratings.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

There is no medical evidence of a disability distinct from 
the service-connected PTSD that is manifested by nightmares 
and/or sleep impairment.  Applicable regulations provide that 
the compensation of a single symptom, or set of symptoms, 
under multiple diagnostic codes would violate the rule 
against pyramiding. See 38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Therefore, 
service connection for a sleep disorder and nightmares is 
denied. 

C.  Bilateral Neuropathy in the Lower Extremities 

The veteran has claimed entitlement to service connection for 
bilateral neuropathy of the lower extremities.  The veteran 
essentially contends that he developed numbness in the lower 
extremities as a result of Agent Orange exposure during 
service.  The veteran's personnel records reflect that he 
served in Vietnam during the Vietnam era.  Therefore, 
exposure to herbicides has been conceded.  

However, the Board notes that, while the veteran is claiming 
entitlement to service connection for bilateral neuropathy of 
the lower extremities, the only relevant presumptive 
disability for which the veteran may receive service 
connection is for acute or subacute peripheral neuropathy, 
which would have had to have resolved within approximately 
two years of herbicide exposure.  Because the veteran is 
claiming entitlement to service connection for bilateral 
neuropathy of the lower extremities that he has reportedly 
had for decades since his herbicide exposure, presumptive 
service connection is not warranted.  

The Board has also considered whether entitlement to service 
connection for bilateral neuropathy of the lower extremities 
is warranted on a direct basis.  However, the Board notes 
that both the veteran's January 1966 pre-induction 
examination report and his January 1968 separation 
examination report reflect that his lower extremities were 
clinically normal upon entrance into and separation from 
service.  Furthermore, the veteran's service medical records 
do not otherwise indicate that he ever complained of or 
sought treatment for symptoms associated with bilateral 
neuropathy of the lower extremities.  

The veteran testified at his July 2008 hearing that the 
numbness in his extremities began a couple of years after his 
separation from service.  This testimony is consistent with 
the service medical records, which do not show that the 
veteran experienced symptoms associated with bilateral 
neuropathy of the lower extremities during service.  Thus, 
there is no lay evidence of continuity of symptomatology 
between his military service and his current complaints, and 
there is also no competent medical evidence otherwise 
relating the claimed disability to service.

Therefore, the Board finds that the preponderance of the 
evidence is against granting service connection for bilateral 
neuropathy of the lower extremities, as there is no lay or 
medical evidence demonstrated that the veteran suffered this 
disability during service or within one year of separation 
from service, or medical evidence otherwise relating the 
current disability to service.  Even the veteran's own 
testimony reflects that he did not experience symptoms of 
this disability until a few years following service.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

D.  Back Pain 

The veteran has also claimed entitlement to service 
connection for back pain.  Ultimately, however, service 
connection must be denied because there is no competent lay 
or medical evidence that the veteran experienced either of 
these disabilities while he was in service, and no medical 
evidence otherwise suggesting that his current disability is 
related to service.

The veteran's January 1966 pre-induction examination record 
reflects no clinical abnormalities of the back.  On his 
January 1966 pre-induction medical history report, the 
veteran reported no current or history of recurrent back 
pain.  

The January 1968 separation examination record also reflects 
no clinical abnormalities of the back.  The January 1968 
separation medical history report notes no current or history 
of recurrent back pain.  The veteran's service medical 
records do not otherwise reflect that he ever complained of 
or sought treatment for either of back problems while in 
service.  

The veteran has testified that his back might have started 
bothering him due to his having to carry heavy loads during 
service.  However, the veteran appeared to be speculating 
that his physical activities in service were to the source of 
his current back disability, and not reporting that he 
actually experience the onset of symptomatology at that time.  
In fact, he specifically clarified that his back had only 
become a constant problem over the last 10 years, and he 
expressed his own belief that his work in construction may 
have contributed.

Thus, the Board finds that there is no lay evidence of any 
continuity of symptomatology between the current disability 
and service, and no medical evidence otherwise showing the 
onset of disability in service, or relating his current 
disability to service.

Consequently, the Board finds that the preponderance of the 
evidence is against granting service connection for back 
pain.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert, supra.  Accordingly, the claim 
must be denied.

E.  TMJ

The veteran also contends that he has TMJ, which is caused or 
aggravated by his service-connected PTSD.  Specifically, he 
testified that he grinds his teeth a great deal in his sleep, 
which he believes is related to his PTSD and sleep 
disturbance.  

The Board recognizes that the veteran is competent to report 
what comes to him through his senses.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, he is 
certainly competent to report symptomatology such as grinding 
his teeth at night, and associated pain.  

However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical etiology do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the veteran is not shown to possess 
the medical knowledge or expertise necessary to opine as to 
the underlying etiology of his TMJ, to include linking that 
disability to his service-connected PTSD.  

As there is no competent evidence otherwise linking the 
claimed TMJ to service or a service-connected disability, the 
Board concludes that the preponderance of the evidence is 
against the claim.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert, supra.  Accordingly, the claim 
must be denied.





ORDER

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for nightmares is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for bilateral neuropathy in 
the lower extremities is denied.  

Entitlement to service connection for back pain is denied.

Entitlement to service connection for TMJ is denied.


REMAND

The veteran is seeking entitlement to service connection for 
headaches.  The veteran's January 1966 pre-induction 
examination record reflects no clinical abnormalities of the 
head.  On his January 1966 pre-induction medical history 
report, the veteran reported a history of sustaining a head 
injury as a child, but reported no current or history of 
frequent or severe headaches.  

The January 1968 separation examination record also reflects 
no clinical abnormalities of the head.  However, the January 
1968 separation medical history report notes a history of 
frequent or severe headaches, although it was later noted 
that these had existed prior to service.  It was also noted 
that he had a history of a head injury, and it was explained 
that he had struck his head while working.  This injury was 
described as resulting in no complaints and no symptoms.  

A veteran is competent to report experiencing symptoms such 
as headaches both during and after service.  For this reason, 
and in light of the conflicting and vague notations in his 
service medical records regarding his history of headaches 
and a head injury, the Board finds that a VA examination is 
necessary to resolve the nature and etiology of his claimed 
headaches.

The veteran has also claimed entitlement to service 
connection for a skin rash.  His January 1968 separation 
examination report reflects that he had tinea versicolor on 
the back, neck, and shoulders.  At his July 2008 hearing, the 
veteran testified that he currently gets rashes on his arms, 
back, crotch area, legs, and feet.  He has described treating 
these rashes with Gold Bond powder or Epsom salt.  The 
veteran has not yet had a VA examination for this disability.  
Given the objective evidence of a disability in service, the 
veteran's description of a current disability, and his 
reports of a continuity of symptomatology since service, the 
Board believes that a remand for an examination and etiology 
opinion is warranted.  See Charles v. Principi, 16 Vet. App. 
370, 374- 75 (2002). 

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran for 
a VA examination to clarify the nature and 
etiology of the claimed headaches.  Any 
tests deemed necessary should be 
performed.  The examiner should also 
conduct an examination of the veteran and 
should diagnose whether the veteran has a 
headache disorder.  After reviewing the 
claims file and examining the veteran, and 
eliciting a complete history from the 
veteran as to his symptoms and any 
relevant injuries sustained before, 
during, or after service, the examiner 
should respond to the following:

a. The examiner should offer an opinion as 
to whether a headache disorder pre-existed 
active service with appropriate reasons 
for the opinion with citation to the 
evidence;

b. If the examiner determines that a 
headache disorder pre-existed service, the 
examiner should offer an opinion as to 
whether there was an increase in the 
severity of the veteran's disability in 
service, and whether such an increase was 
due to the natural progress of the 
disease;

c. If the examiner determines that a 
headache disorder did not pre-exist 
service, the examiner should offer an 
opinion as to whether any current disorder 
is causally related to any injury or 
disease during active duty service;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  The AMC should schedule the veteran 
for a VA examination to clarify the nature 
and etiology of the claimed skin rash.  
Any tests deemed necessary should be 
performed.  The claims file must be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should review 
the veteran's service medical records and 
identify any skin rash that was present in 
service.  The examiner should also conduct 
an examination of the veteran and provide 
a diagnosis of any current skin rashes 
found.  As to each disability found, the 
examiner should comment as to whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disability was present in service, or 
is otherwise related to the veteran's 
military service.

3.  After the above has been completed, 
and after any other development in 
connection with either claim that is 
deemed appropriate, the AMC should 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


